956 F.2d 279
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.James Patrick COHOON, Defendant-Appellant.
No. 91-6093.
United States Court of Appeals, Tenth Circuit.
Feb. 19, 1992.

Before LOGAN and McWILLIAMS, Circuit Judges, and SPARR, District Judge.*
ORDER AND JUDGMENT**
LOGAN, Circuit Judge.


1
Defendant-appellant Patrick James Cohoon appeals the order of the district court sentencing him to twelve months imprisonment following violations of the conditions of his supervised release.   Defendant was sentenced in 1988 to twenty-four months imprisonment and three years of supervised release after pleading guilty to the charge of distribution of a controlled substance.   He began his term of supervised release after serving his prison sentence.   In February 1991 defendant's supervised release was revoked because of multiple violations of the conditions of the supervised release;  the violations included use of controlled substances and a conviction for driving while impaired.   After a hearing, the district court sentenced defendant to twelve months imprisonment.   The district court specifically rejected a sentence of three to nine months set out in U.S.S.G. § 7B1.4, upon its ruling that § 7B1.4 was merely a policy statement not binding on the court.


2
The principal issue on appeal is whether U.S.S.G. § 7B1.4, a policy statement, is binding on a court or merely advisory.   This has been answered in United States v. Lee, No. 91-6079 (10th Cir. __________________, 1992), being issued contemporaneously with the instant order and judgment.   In Lee, we hold that although the policy statements in Chapter 7 must be considered by a court, they are advisory and not binding.   Our review of the record convinces us that the district court did consider the policy statement and did not err in imposing a sentence outside the range suggested in § 7B1.4.   The twelve month sentence is permissible under 18 U.S.C. § 3583(e), and twelve months is a reasonable sentence under the circumstances of this case.   See II R. 17-18.


3
AFFIRMED.



*
 The Honorable Daniel B. Sparr, United States District Judge for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3